Exhibit 10.1

 

BioSolar, Inc. has requested that portions of this document be accorded
confidential treatment pursuant to
Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.

 

AGREEMENT BETWEEN BIOSOLAR, INC. AND SILICIO FERROSOLAR SLU FOR THE JOINT
DEVELOPMENT OF LITHIUM ION BATTERY TECHNOLOGY INCORPORATING NEW ADDITIVES FOR
SILICON ANODE MATERIALS

 

WITNESSETH

 

This agreement (“Agreement”) is made as of June 14, 2018 (the “Effective Date”)
by and between BioSolar, Inc., a Nevada corporation having a principal place of
business at 27936 Lost Canyon Road, suite 202, Santa Clarita, CA 91387, USA
(hereinafter “BIOSOLAR”) and Silicio Ferrosolar, SLu, а Spanish limited company
with a principal place of business at Torre Espacio, Paseo de La Castellana 259D
p 49, 28046 Madrid, Spain (hereinafter “SILICIO FERROSOLAR"). BIOSOLAR and
SILICIO FERROSOLAR are sometimes referred to herein as the “Parties” and each as
a “Party.”

 

RECITALS

 

Whereas BIOSOLAR has developed and/or acquired technology relating to additive
material and electrode engineering technology for silicon anodes for lithium ion
batteries;

 

Whereas SILICIO FERROSOLAR is a supplier of certain grades of silicon metal; and

 

Whereas BIOSOLAR and SILICIO FERROSOLAR have participated in discussions and now
contemplate and wish to undertake on-going collaborative efforts to assess,
develop, and/or market silicon anode materials for high power, high energy
lithium ion batteries integrating BIOSOLAR technology and SILICIO FERROSOLAR
silicon materials (hereinafter the “Project”).

 

The Parties to this Agreement hereby agree as follows:

 

ARTICLE 1 – JOINT DEVELOPMENT PROGRAM

 

1.1.Parties will collaborate on the Project as follows:

 

1.1.1.Phase 1

 

Goal – To develop anodes made from silicon micro-particles (SiMP) with [***]
mAh/g capacity over 300 cycles with 80 percent capacity retention (1mA/cm2) at
coin half-cell level.

 

Anticipated Timelines - The foregoing project goal was achieved on June 1, 2018.

 

Estimated Cost – - BIOSOLAR paid for the cost of phase 1.

 



 1 

 

 

1.1.2.Phase 2

 

Goals – BIOSOLAR and SILICIO FERROSOLAR agree: (a) to develop a proof of
concept; and (b) to contract with a commercial cell maker to manufacture
approximately fifty (50) prototype commercial grade full cells using the
material developed in Phase 1 above, to be delivered to interested potential
customers and laboratories, including without limitation automotive, power tool
makers, and mobile electronics manufacturers, for purposes of testing and
collecting performance data.

 

Anticipated timeline – 6 months after the start of Phase 2.

 

Estimated Cost – US$100,000 to US$200,000, covering the material costs and fees
payable to contract cell manufacturer depending on the quantity of such
commercial grade full cells to be manufactured. BIOSOLAR and SILICIO FERROSOLAR
shall each pay 50% of the costs. However, BIOSOLAR’s contribution shall not
exceed $50,000.

 

1.1.3.Phase 3

 

Goal – BIOSOLAR and SILICIO FERROSOLAR may elect to withdraw from the Joint
Development Program after Phase 2, or they may agree to proceed to contract with
a commercial cell maker to manufacture approximately five hundred (500)
commercial grade full cells using the material developed in Phase 1 and/or Phase
2, the exact number to be determined according to potential customers’ demands,
to be delivered to potential customers that are willing and able to build
prototype battery packs incorporating the same.

 

Anticipated timeline – 12 months after the conclusion of Phase 1.

 

Estimated Cost – US$300,000 to US$400,000, covering the material costs and fees
payable to contract cell manufacturer depending on the quantity needed. BIOSOLAR
and SILICIO FERROSOLAR shall confer and seek equitably to agree on a sharing of
the costs to be incurred in Phase 3 after the Parties have completed and
evaluated the results of Phases 1 and 2.

 

1.2.       Each Party shall bear all of its own fees, expenses, and/or costs of
any kind hereunder, except as otherwise expressly agreed herein or otherwise
agreed in a writing duly signed by both Parties from time to time.

 

ARTICLE 2 – OWNERSHIP AND RIGHTS RELATING TO INTELLECTUAL PROPERTY

 

2.1.        The Parties acknowledge and agree that neither Party acquires any
rights hereunder, either express or implied, in or relating to the Background
Rights of the other. The parties further agree that the results of the efforts
by either party under this Agreement and/or otherwise in relation to the Project
shall not be considered “work for hire”, and that neither Party shall acquire
any rights to, or license(s) to use, any such results and/or any resulting IPR
except as expressly set forth in this Agreement.

 

2.2       In respect of new Intellectual Property Rights (“IPR”) developed in
the course of the Project, the parties agree that: (a) such IPR relating to
solely silicon or silicon manufacturing technology will accrue solely to SILICIO
FERROSOLAR; (b) such IPR relating solely to additives and electrode engineering
technology for the anode of Lithium-ion batteries will accrue solely to
BIOSOLAR; and (c) such IPR not relating solely to silicon or silicon
manufacturing technology, on the one hand, or to additives and electrode
engineering technology for the anode of Lithium-ion batteries, on the other
hand, shall accrue to the Parties jointly (and not severally).

 



 2 

 

 

2.3       As used herein, “Background Rights” means all Intellectual Property
Rights owned by or licensed to a Party at the start of the Project, which for
the avoidance of doubt shall mean as of the Effective Date. “Intellectual
Property Rights” means all industrial and intellectual property rights including
patents, utility models, rights in inventions, registered designs, rights in
designs, trademarks, copyright and neighboring rights, database rights, moral
rights, trade secrets, and rights in confidential information and know-how of
any kind or nature (all whether registered or unregistered and including any
renewals and extensions thereof) and all rights or forms of protection having
equivalent or similar effect to any of these which may subsist anywhere in the
world and applications for registrations of any of the foregoing;

 

2.4        For the avoidance of doubt, the Parties each acknowledge and affirm
that BIOSOLAR owns all BIOSOLAR’s Background Rights, including all its IPR as of
the Effective Date, and that SILICIO FERROSOLAR owns all SILICIO FERROSOLAR’s
Background Rights, including all its IPR as of the Effective Date.

 

ARTICLE 3 – WARRANTIES AND REPRESENTATIONS

 

3.1.       Each of the Parties represents and warrants that it has no
contract(s) or other agreement(s) with any third party imposing any
commitment(s) or obligation(s) that materially conflict with its obligations
under this Agreement. During the term of this Agreement, neither Party will
enter into any contract, agreement, commitment or obligation that materially
conflicts with its obligations under this Agreement.

 

3.2.       Each of the Parties represents and warrants that it has obtained or
will obtain from each of its employees, agents and consultants who perform work
on or in relation to the Project a legally valid and sufficient written
agreement vesting ownership of all of such person’s discoveries, improvements
and ideas based on or derived from such work in one of the Parties or in both
Parties, in accordance with the provisions of this Agreement.

 

3.3.        The Parties will use its best reasonable efforts to satisfy their
respective duties as agreed and to provide the deliverable(s) for each part or
stage of the Project; provided, however, that neither Party represents or
warrants that it will be able successfully to complete its assigned duties or
deliverables.

 

ARTICLE 4 – CONFIDENTIALITY

 

4.1.       The Parties signed a Nondisclosure and Confidentiality Agreement on
or about December 18, 2017 (hereinafter “NDCA”) which has an effective date of
December 18, 2017. The Parties acknowledge and agree that the NDCA is and shall
remain in force and effect according to its terms, except as the same are
modified hereby, and shall govern the treatment of any Confidential Information
(as defined therein) disclosed pursuant to this Agreement. The parties further
agree that any data, analyses, prototype or product specifications and samples
developed in the course of the Project shall be treated as Confidential
Information under the NDCA. Lastly the parties agree that the NDCA may be
enforced in any court of competent jurisdiction.

 

4.2        Press Releases and SEC Filings. BIOSOLAR and the indirect parent
company of SILICIO FERROSOLAR are subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended. Each
periodically makes available to the public through dissemination, and through
the SEC’s EDGAR system, certain press releases (the “Releases”) and Securities
Exchange Act filings (the “SEC Filing(s)”). The Parties acknowledge and agree
that, notwithstanding the foregoing Section 4.1, BIOSOLAR and SILICIO
FERROSOLAR’s indirect parent company may and shall continue to disseminate such
Releases and SEC Filings, provided they do not contain Confidential Information.
In the event that BIOSOLAR or the indirect parent company of SILICIO FERROSOLAR
determines that it is legally required to disclose Confidential Information in
any SEC Filing(s), it shall: (a) so inform the other party not less than
fourteen (14) days prior to such filing: (b) disclose Confidential Information
in such SEC Filings only to the extent legally required (and no greater extent);
and (c) timely submit to the SEC a “confidential treatment request” requesting
that the subject Confidential Information be afforded “confidential treatment,”
redacted from its SEC Filings, and not publicly disclosed.

 



 3 

 

 

4.3       Notwithstanding anything to the contrary in Section 4.1 or Section 4.2
above, each Party shall be free to issue Releases that (a) contain any
information related to their respective Background Rights and IPR, or (b)
specifically relate to the development progress and performance data associated
with the full-cell batteries in Phase 2 and Phase 3, without the approval of the
other Party as long as the other Party is not mentioned in the Release.

 

ARTICLE 5 – TERM AND TERMINATION

 

5.1.       The Project shall commence on the Effective Date and, unless earlier
terminated in accordance with the terms of this Agreement, will continue until
the fourth anniversary of the Effective Date.

 

5.2.       Either Party may terminate this Agreement with or without cause upon
thirty (30) days written notice to the other Party. Notice under this paragraph
may be served by courier service to a Party’s address as indicated above or by
email sent to any officer or employee of the Party being served who has
previously communicated with the serving Party in relation to the Project.
Articles 2, 4, 6 and 7 hereof shall survive and remain fully enforceable after
termination.

 

ARTICLE 6 – INDEMNIFICATION

 

6.1.        Either Party will defend and indemnify the other against all losses,
liabilities, lawsuits, claims, expenses (including reasonable attorney’s fees),
costs, and judgments incurred due or in relation to personal injury, property
damage, or other claims of third parties, solely arising from or solely caused
by such Party’s intentional, willful or grossly negligent conduct or omissions.

 

ARTICLE 7 – GOVERNING LAW; DISPUTE RESOLUTION; COUNTERPARTS

 

7.1.       This Agreement will be governed by and construed in accordance with
the laws of the State of New York, without regard to conflicts of law provisions
or principles. Any dispute, controversy or claim arising out of or in connection
with this Agreement, and/or the breach, termination, validity, or invalidity
thereof, including any dispute as to the arbitrability of such matters, shall be
finally settled by binding arbitration before a single arbitrator administered
by the American Arbitration Association in accordance with its then-current
Commercial Arbitration Rules. The place of such arbitration shall be New York
County, New York. The arbitrator in any such proceeding(s) shall award to the
prevailing party all its reasonable costs of arbitration, including without
limitation its reasonable attorney fees. Any Party may enforce any ensuing
arbitral award and/or the provisions of the NDCA via judicial proceedings in any
court of competent jurisdiction and upon prevailing shall recover from the other
Party all its costs of such enforcement including reasonable attorneys’ fees.
This Agreement may be executed in counterparts, each of which when signed shall
be an original and all of which together shall constitute one and the same
instrument. Electronically transmitted versions of signed counterparts may and
shall serve as originals for all purposes.

 



 4 

 

 

IN WITNESS WHEREOF, the Parties, through their respective duly authorized
officers, have executed this Agreement on the dates set forth below to be
effective as of the Effective Date.

 



BIOSOLAR, INC.     SILICIO FERROSOLAR, S.L.u.             By: /s/ David Lee  
By: /s/ Benoist Ollivier



Printed Name: David Lee   Printed Name: Benoist Ollivier



Title:  Chief Executive Officer   Title:  EVP Prod Planning and Technology Date:
June 14, 2018   Date: June 14, 2018

 

 

5

 

 

